EXHIBIT 10.1

 

 

LOGO [g839027ex10_1pg001.jpg]

December 11, 2014

John Dent

[Address]

Dear John:

We appreciate the opportunities we had to meet with you and feel that you are a
great candidate for the position of General Counsel of Extended Stay America and
ESH Hospitality, Inc. The following outlines the terms of our offer:

 

Position:    General Counsel of Extended Stay America and ESH Hospitality, Inc.
Reporting to:    Jim Donald, Chief Executive Officer Annual Salary:   
Annual Base salary of $350,000 to be paid on a biweekly basis
Target Bonus Eligibility:    $260,000 at target. Terms of the annual bonus plan
are subject to change each year as determined by the Compensation Committee
Equity:    You will be eligible to participate in the annual equity program
which is approved by the Company’s Compensation Committee. Your equity award in
2015 will be $300,000 which will be administered in accordance with the 2015
LTIP Benefits:    You will be eligible to enroll Company offered benefit plan(s)
Vacation:    You will be eligible for 3 weeks of vacation plus personal days
Severance:    You will be eligible to participate in the Executive Severance
Plan which provides 1 year’s base and target bonus should you be terminated not
for cause or voluntary resignation. The terms of the Plan apply Relocation:   
In support of your relocation from Arlington, VA to Charlotte NC you will be
eligible for relocation benefits pursuant to the Company’s standard relocation
policy Housing Allowance:    The Company will pay for apartment expenses in
Charlotte, NC while you are based in Arlington, VA up to $2,000 per month. Work
related travel from Arlington, VA will be considered business expense and
reimbursed according to the Company’s travel policy Anticipated Start Date:   
To be mutually agreed to targeting the first week of January 2015



--------------------------------------------------------------------------------

LOGO [g839027ex10_1pg001.jpg]

 

This offer is contingent upon successful results of a thorough background check
and the verification of all information provided to the Company during the
pre-employment process.

Your employment and compensation with the Company will be “at will” in that they
can be terminated with or without cause, and with or without notice, at any
time, at the option of either the Company or yourself, except as otherwise
prohibited by law.

The terms of this letter, therefore, do not and are not intended to create
either an expressed and/or implied contract of employment with Extended Stay
America.

Please feel free to contact me if you have any questions. We are very excited
about having you join the Team!

 

Sincerely, /s/ Kevin Henry Kevin Henry Chief Human Resources Officer

Your signature below indicates acceptance of the position and the provisions of
the offer as stated herein.

 

Signature  

/s/ John Dent

    Date  

12/12/14

Please note that on the first date of employment, you will need to present your
social security card.

You will also be required to complete the employee’s portion of the I-9 Form on
your first day of employment and present acceptable documentation that verifies
your identity and your eligibility to work in the US.

Additionally, in order to establish your Direct Deposit account, you will need
to complete a Direct Deposit Form that will require your checking account
information. Please be sure that you have a ““voided” check that can be attached
to the Direct Deposit form to ensure that your correct account information is
provided to Payroll.